In re White, Stevens J.; — Plaintiff; Applying for Petition for Voluntary Permanent Resignation from the Practice of Law Office of Disciplinary Board, No. 03-DB-049.
ORDER
Considering the Petition for Voluntary Permanent Resignation from the Practice *25of Law filed by Stevens Joseph White, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Stevens Joseph White, Louisiana Bar Roll number 8750, for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1.
IT IS FURTHER ORDERED that Stevens Joseph White shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
TRAYLOR, J., would reject the petition.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana